         Case 3:20-cv-00171-AC             Document 1      Filed 01/30/20      Page 1 of 28




                               UNITED STATES DISTRICT COURT
                                    DISTRICT OF OREGON

JOHT`T BYRNE, Individually and on                      Case No:
behalf of all others similarly situated,
                                                       CLASS ACTION COMPLAINT FOR
        Plaintiff'                                     VIOLATIONS OF THE FEDERAL
                                                       SECURITIES LAWS
        V.

                                                       JURY TRIAL DEMANDED
WESTPAC BANKING CORPORATION,
BRIAN CHARLES HARTZER, and PETER
FRANCIS KING,

         Defendants.



        Plaintiff John Byme ("Plaintiff"), individually and on behalf of all other persons

similarly situated, by Plaintiff's undersigned attorneys, for Plaintiff's complaint against

Defendants (defined below), alleges the following based upon personal knowledge as to

Plaintiff and Plaintiff's own acts, and information and belief as to all other matters, based upon,

I.jtfer a/i.cr, the investigation conducted by and through his attorneys, which included, among

other   things,   a   review    of the   Defendants'    public    documents,   conference   calls   and

announcements made by Defendants, public filings, wire and press releases published by and

regarding Westpac Banking Corporation ("Westpac" or the "Company"), and information

readily obtaiiiable on the Internet. Plaintiff believes that substantial evidentiary support will

exist for the allegations set forth herein after a reasonable opportunity for discovery.

                                   NATURE oF THn ACTloN

        1.        This is a class action on behalf of persons or entities who purchased or otherwise

acquired publicly traded Westpac securities between November 11, 2015 and November 19,

2019, inclusive (the "Class Period"). Plaintiff seeks to recover compensable damages caused by
           Case 3:20-cv-00171-AC         Document 1      Filed 01/30/20    Page 2 of 28




Defendants' violations of the federal securities laws under the Securities Exchange Act of 1934


(the "Exchange Act").

                                JURISDICTION AND VENUH

       2.       The claims asserted herein arise under and pursuant to sections I o®) and 20(a)

of the Exchange Act (15 U.S.C. §§ 78j@) and 78t(a)) and Rule lob-5 promulgated thereunder

by the SEC (17 C.F.R. § 240.lob-5).


       3.        This court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331, and Section 27 of the Exchange Act (15 U.S.C. §78aa).


       4.       Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391® and

Section 27 of the Exchange Act (15 U.S.C. § 78aa(c)) as the alleged misstatements entered and

the subsequent damages took place in this judicial district.

        5.       In connection with the acts, conduct and other wrongs alleged in this complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mails, interstate telephone communications and

the facilities of the national securities exchange.


                                              PARTIES
        6.       Plaintiff, as set forth in the accompanying certification, incorporated by reference

herein, purchased Westpac securities during the Class Period and was economically damaged

thereby.

        7.       Defendant westpac purports to provide various banking and financial services in

Australia, New Zealand, Asia, the Pacific region, and internationally. Westpac is incorporated in

New South Wales, Australia and its principal executive offices are located at 275 Kent Street,

Sydney, NSW 2000, Australia. Westpac's American Depositary Receipts ("ADRs") trade on the

New York Stock Exchange ("NYSE") under the ticker symbol "WBK."
             Case 3:20-cv-00171-AC            Document 1       Filed 01/30/20     Page 3 of 28




        8.        Defendant Brian Charles Hartzer ("Hartzer") served as the Company's Chief

Executive Officer ("CEO") and Managing Director from February 2, 2015 until November 25,

2019.


        9.        Defendant peter Francis King ("King") served as the company's chief Financial

Officer ("CFO") throughout the Class Period.

        10.       Defendants Hartzer and King are collectively referred to herein as the "Individual

Defendants."

        11.       Each of the Individual Defendants:


                 (a)     directly participated in the management of the company;

                 (b)     was directly involved in the day-to-day operations of the company at the

                        highest levels;


                 (c)    was      privy   to    confidential   proprietary   information   concerning   the

                        Company and its business and operations;


                 (d)     was directly or indirectly involved in drafting, producing, reviewing

                        and/or disseminating the false and misleading statements and information

                        alleged herein;


                 (e)     was directly or indirectly involved in the oversight or implementation of

                        the Company' s internal controls;


                 (f)     was aware of or recklessly disregarded the fact that the false and

                        misleading statements were being issued concerning the Company;

                        and/or

                 (g)     approved or ratifled these statements in violation of the federal securities

                        laws.
            Case 3:20-cv-00171-AC       Document 1      Filed 01/30/20     Page 4 of 28




          12.     Westpac is liable for the acts of the Individual Defendants and its employees

under the doctrine of rcspor!cJeczf swpe77.or and common law principles of agency because all of

the wrongful acts complained of hereill were carried out within the scope of their employment.

          13.     The scienter of the Individual Defendants and other employees and agents of the

Company is similarly imputed to Westpac under refpo72c7e¢f swpcrrz.or and agency principles.

          14.     Defendants Westpac and the Individual Defendants are collectively referred to

herein as "Defendants."

                                SUBSTANTIVH ALLEGATIONS
                                Materially False and Misleading
                           Statements Issued During the Class Period
          15.     On November I I, 2015, Westpac filed with the sEc its Annual Report on Form

20-F for the fiscal year ended September 30, 2015 (the "2015 20-F"). Attached to the 2015 20-F

were certificatious pursuant to the Sarbanes-Oxley Act of 2002 ("SOX") signed by Defendants

Hartzer and King attesting to the accuracy of financial reporting, the disclosure of any material

changes to the Company's intemal control over financial reporting and the disclosure of all

ffraud.


          16.     The 2015 20-F stated the followmg regarding anti-money laundering regulation

and related requirements, including the Company's compliance with the Australian Transaction

Reports and Analysis Centre's ("AUSTRAC") requirements:


          Australia
          Westpac has a Group-wide program to manage its obligations under the Anti-
          Money Laundering and Counter-Terrorism Financing Act 2006. We continue to
          actively engage with the regulator, AUSTRAC, on our activities.

          United States

          The USA PATRIOT Act of 2001 requires US financial institutions, including the
          US branches of foreign banks, to take certain steps to prevent, detect and report
          individuals and entities involved in intemational money laundering and the
         Case 3:20-cv-00171-AC           Document 1    Filed 01/30/20     Page 5 of 28




        financing of terrorism. The required actions include verifying the identity of
        financial institutions and other customers and counterparties, terminating
        correspondent accounts for foreign ` shell banks ' and obtaining information about
        the owners of foreign bank clients and the identity of the foreign bank's agent for
        service of process in the US. The anti-money laundering compliance requirements
        of the USA PATRIOT Act include requirements to adopt and implement an
        effective anti-money laundering program, report suspicious transactions or
        activities, and implement due diligence procedures for correspondent and other
        customer accounts. Westpac's New York branch and its other US operations
        maintain an anti-money laundering compliance program designed to address US
        legal requirements.

       US economic and trade sanctions, as administered by the Office of Foreign Assets
       Control (OFAC), prohibit or significantly restrict US financial institutions,
       including the US branches and operatiolls of foreign banks, and other US persons
       from doing business with certain persons, entities and jurisdictions. Westpac's
       New York branch and its other US operations maintain compliance programs
       designed to comply with OFAC sanctions programs, and Westpac has a Group-
       wide program to ensure adequate compliance.

        17.      On November 9, 2016, Westpac flled with the SEC its Annual Report on Form

20-F for the fiscal year ended September 30, 2016 (the "2016 20-F"). Attached to the 2016 20-F

were SOX certifications signed by Defendants Hartzer and King attesting to the accuracy of

financial reporting, the disclosure of any material changes to the Company's internal control over

financial reporting and the disclosure of all fraud.


        18.     The 2016 20-F stated the following regarding anti-money laundering regulation

and related requirements:


       Australia

       Westpac has a Group-wide program to manage its obligations under the Anti-
       Money Laundering and Counter-Terrorism Financing Act 2006. We continue to
       actively engage with the regulator, AUSTRAC, on our activities.

       United States

       The USA PATRIOT Act of 2001 requires US financial institutions, including the
       US branches of foreign banks, to take certain steps to prevent, detect and report
       individuals and entities involved in international money laundering and the
       financing of terrorism. The required actions include verifying the identity of
       financial institutions and other customers and countexparties, teminating
       correspondent accounts for foreign `shell banks' and obtaining information about
          Case 3:20-cv-00171-AC           Document 1          Filed 01/30/20       Page 6 of 28




       the owners of foreign bank clients and the identity of the foreign bank's agent for
       service of process in the US. The anti-money laundering compliance requirements
       of the USA PATRIOT Act include requirements to adopt and implement an
       effective anti-money laundering program, report suspicious transactions or
       activities, and implement due diligence procedures for correspondent and other
       customer accounts. Westpac's New York branch and its other US operations
       maintain an anti-money laundering compliance program designed to address US
       legal requirements.

       US economic and trade sanctions, as administered by the Office of Foreign Assets
       Control (OFAC), prohibit or significaiitly restrict US financial institutions,
       including the US branches and operations of foreign banks, alld other US persons
       from doing business with certain persons, entities and jurisdictions. Westpac's
       New York branch and its other US operations maintaiil compliance programs
       designed to comply with OFAC sanctions programs, and Westpac has a Group-
       wide program to ensure adequate compliance.

        19.     On November 8, 2017, Westpac filed with the SEC its Annual Report on Form

20-F for the fiscal year ended September 30, 2017 (the "2017 20-F"). Attached to the 2017 20-F

were SOX certifications signed by Defendants Hartzer and King attesting to the accuracy of

financial reporting, the disclosure of any material changes to the Company's internal control over

financial reporting and the disclosure of all fraud.


       20.      Tlie 2017 20-F stated the following regarding anti-money laundering regulation

and related requirements:


       Westpac has a Group-wide program to manage its obligations under the Anti-
       Money Laundering and Counter-Terrorism Financing Act 2006 (Cth). We
       continue to actively engage with the regulator, AUSTRAC, on our activities.

        Our    Anti-Money      Laundering       and     Counter-Terrorism      Financing    Policy
       (AML/CTF Policy) sets out how the Westpac Group complies with its legislative
       obligations.

        The   AML/CTF        Policy   applies   to    all   business   divisions   and   employees
       ®ermanent, temporary and third party providers) working in Australia, New
       Zealand and overseas.

        United States

       The USA PATRIOT Act of 2001 requires US financial institutions, including the
       US branches of foreign banks, to take certain steps to prevent, detect and report
            Case 3:20-cv-00171-AC        Document 1     Filed 01/30/20    Page 7 of 28




       individuals and entities involved in international money laundering and the
       financing of terrorism. The required actions include verifying the identity of
       financial institutions and other customers and counterparties, terminating
       correspondent accounts for foreign `shell banks' and obtaining information about
       the owners of foreigri bank clients and the identity of the foreign bank's agent for
       service of process in the US. Tlle anti-money laundering compliance requirements
       of the USA PATRIOT Act include requirements to adopt and implement an
       effective anti-money laundering program, report suspicious transactions or
       activities, and implement due diligence procedures for correspondent and other
       customer accounts. Westpac's New York branch and Westpac Capital Markets
       LLC maintain an anti-money laundering compliance program designed to address
       US legal requirements.

        US economic and trade sanctions, as administered by the Office of Foreign
       Assets Control (OFAC), prohibit or significantly restrict US financial institutions,
       including the US branches and operatioiis of foreign banks, and other US persons
       from doing business with certain persons, entities and jurisdictions. Westpac's
       New York branch and Westpac capital Markets LLC maintain compliance
       programs designed to comply with OFAC sanctions programs, and Westpac has a
       Group-wide program to ensure adequate compliance.

       21.       On November 7, 2018, Westpac filed with the SEC its Annual Report on Form

20-F for the fiscal year ended September 30, 2018 (the "2018 20-F"). Attached to the 2018 20-F

were SOX certifications signed by Defendants Hartzer and King attesting to the accuracy of

financial reporting, the disclosure of any material changes to the Company's internal control over

financial reporting and the disclosure of all fraud.


       22.       The 2018 20-F stated the following regarding the Company's compliance with

newly enacted anti-money laundering legislation:


       Anti-Money laundering and counter-terrorism financing reforms and initiatives

        On 13 December 2017, the Anti-Money Laundering and Counter-Terrorism
       Financing Amendment Act 2017 (Cth) (Amendment Act) became effective and
       introduced a number of reforms to the Anti-Money Laundering and Counter
       Terrorism Financing Act 2006 (Cth) (AML/CTF Act), including:

       §     expanding the Australian Transaction Reports and Analysis Centre's
       (AUSTRAC) power to issue infringement notices and remedial directions;

        §        refining the `tipping-off' provisions so that reporting entities can share
    Case 3:20-cv-00171-AC         Document 1     Filed 01/30/20     Page 8 of 28




information with certain related bodies corporate; and

§        regulating digital currency exchange providers.

Many of the changes introduced by the Amendment Act arise from a recent
review of Australia's AML/CTF framework (Statutory Review), the findings of
which were set out in the Report on the Statutory Review of the AML/CTF Act
and Associated Rules and Regulations, which was tabled in Parliament on 29
April 2016. The Statutory Review took into account the relevant findings of the
Financial Action Task Force's mutual evaluation of Australia's AML/CTF
regime. The Government has published a `Project Plan' for implementing the
reforms recommended by the Statutory Review, and it is likely further reforms
will be legislated in the near future.

 In addition to the potential for ongoing legislative change, over the past few years
AUSTRAC has increasingly emphasised its role in collecting, analysing and
disseminating financial intelligence data to its law enforcement partners. One way
AUSTRAC has sought to do this is through greater collaboration with the
financial services industry. In 2016, AUSTRAC created the Fintel Alliance, an
initiative which involves AUSTRAC, various financial services entities (including
Westpac) and public sector bodies collaborating with the aim of developing and
sharing actionable intelligence and insights that address key AML/CTF risks.

 In this environment of ongoing legislative reform, regulatory change and
increased industry focus, Westpac continues to engage with AUSTRAC and has
been undertaking a review of its AML/CTF control environment that is designed
to consider and assess our AML/CTF policies, the completeness of data feeding
into our AML/CTF systems and our anti-money laundering and counter-terrorism
financing processes and controls. Westpac has been regularly updating
AUSTRAC on the progress of this review and has commenced implementing a
number of improvements to its AML/CTF policies, systems and controls together
with related remediation work in respect of certain reporting practices. These
efforts have related to matters such as customer on-boarding and ongoing
customer due diligence.

 Tlie Group has recently self-reported to AUSTRAC a failure to report a large
number of Intemational Funds Transfer Instructions (IFTls) (as required under
Australia's AML/CTF Act) in relation to one WIB product. These IFTls relate to
batch instructions received from 2009 until recently from a small number of
correspondent banks for payments made predominantly to beneficiaries in
Australia in Australian dollars. Through the product, Westpac facilitates payments
on behalf of clients of certain of its correspondent banks. The majority of the
payments are low value and made by Government pension funds and corporates.
The Group is investigating and working with AUSTRAC to remediate the failure
to report IFTls. Further details regarding the consequeiices of the failure to
comply with financial crime obligations are set out in the Risk Factors section of
this report.
         Case 3:20-cv-00171-AC           Document 1           Filed 01/30/20      Page 9 of 28




       23.     The 2018 20-F stated the following regarding anti-money laundering regulation

and related requirements:


       Westpac has a Group-wide program to manage its obligations under the Anti-
       Money Laundering and Counter-Terrorism Financing Act 2006 (Cth). We
       continue to actively engage with the regulator, AUSTRAC, on our activities.

        Our   Anti-Money       Laundering      and     Counter-Terrorism      Financing    Policy
       (AML/CTF Policy) sets out how the Westpac Group complies with its legislative
       obligations.

        The   AML/CTF       Policy   applies   to    all   business   divisions   and   employees
       ®ermanent, temporary and third party providers) working in Australia, New
       Zealand and overseas.

        United States

        The USA PATRIOT Act of 2001 requires US financial institutions, including the
       US branches of foreign banks, to take certain steps to preveiit, detect and report
       individuals and entities involved in international money laundering and the
       financing of terrorism. The required actions include verifying the identity of
       financial institutions and other customers and counteaparties, terminating
       correspondent accounts for foreign `shell banks' and obtaining information about
       the owners of foreign bank clients and the identity of the foreign bank's agent for
       service of process in the US. The anti-money laundering compliance requirements
       of the USA PATRIOT Act include requirements to adopt and implement an
       effective anti-money laundering program, report suspicious transactions or
       activities, and implement due diligence procedures for correspondent and other
       customer accounts. Westpac's New York branch and Westpac Capital Markets
       LLC maintain an anti-money laundering compliance program designed to address
       US legal requirements.

        US economic and trade sanctions, as administered by the Office of Foreign
       Assets Control (OFAC), prohibit or significantly restrict US financial institutions,
       including the US branches and operations of foreign banks, and other US persons
       from doing business with certain persons, entities and jurisdictions. Westpac's
       New York branch and Westpac capital Markets LLC maintain compliance
       programs designed to comply with OFAC sanctions programs, and Westpac has a
       Group-wide program to ensure adequate compliance.

       24.     On May 6, 2019, the company held a conference call to discuss the company's

interim 2019 flnancial results. During the call, Defendant Hartzer downplayed the Company's

interaction with AUSTRAC, stating, in pertinent part:
         Case 3:20-cv-00171-AC           Document 1     Filed 01/30/20     Page 10 of 28




        We also have a few regulatory and compliance issues to work through. These
        include things like the responsible lending and general advice cases and an issue
        we're working through with AUSTRAC on a failure in WIB to report certain
        domestic payments that we made on behalf of a small number of international
        correspondent banks.

        25.      On November 6, 2019, Westpac filed with the SEC its Annual Report on Form

20-F for the fiscal year ended September 30, 2018 (the "2019 20-F"). Attached to the 2019 20-F

were SOX certifications signed by Defendants Hartzer and King attesting to the accuracy of

financial reporting, the disclosure of any material changes to the Company's internal control over

fiilancial reporting and the disclosure of all fraud.


        26.      The 2019 20-F stated the following regarding financial crime:


        In an environment of ongoing legislative reform, regulatory change and increased
        industry focus, Westpac continues to progress a program of work to improve its
        management of financial crime risks (including Anti-Money Laundering and
        Counter-Terrorism Financing (AML/CTF),              sanctions,  Anti-Bribery    and
        Corruption, FATCA and Common Reporting Standards). This work includes a
        review of our AML/CTF policies, the completeness of data feeding into our
        AML/CTF systems and our AML/CTF processes and controls. Westpac has been
        regularly updating AUSTRAC on progress and continues to implement a number
        of improvements to its AML/CTF Program, governance, policies, systems and
        controls together with related remediation work in respect of certain controls and
        reporting practices. These efforts relate to matters such as customer on-boarding,
        customer and payment screening; ongoing customer due diligence, transaction
        monitoring and regulatory reporting (including in relation to International Funds
        Transfer Instructions (IFTls), Suspicious Matter Reports and Threshold
        Transaction Reports).

        As reported in the Group's 2018 Annual Report, the Group self-reported to
       AUSTRAC a failure to report a large number of IFTls (as required under
       Australia's AML/CTF Act). Under the Act, the `sender' financial institution of an
       IFTI transmitted out of Australia, or the `recipient' financial institution of an IFTI
       transmitted into Australia, is required to report the IFTI to AUSTRAC within 10
       business days of the instruction being sent or received. The majority of the IFTls
       which are the subject of the Group's engagement with AUSTRAC, concern batch
       instructions received by Westpac through one WIB product between 2009 and
       2018 from a small number of correspondent banks for payments made
       predominantly to beneficiaries living in Australia in Australian dollars, on behalf
       of clients of those correspondent banks. The majority of the payments were low
       value, recurring and made by foreign government pension funds and corporates.


                                                  10
        Case 3:20-cv-00171-AC           Document 1           Filed 01/30/20       Page 11 of 28




        AUSTRAC has issued a number of detailed statutory notices over the last year
       requiring information relating to the Group 's processes, procedures and oversight.
       These notices relate to a range of matters including these IFTI reporting failures
       and associated poteiitial failings related to record keeping and obligatioiis to
       obtain and pass on certain data in funds transfer instructions, as well as
       correspondent banking due diligence, risk assessments and transaction
       monitormg. Westpac has not yet received an indication from AUSTRAC about
       the nature of any enforcement action it may take. The Group is continuing to
       work with AUSTRAC in relation to these matters.

        Any enforcement action against Westpac may include civil penalty proceedings
       and result in the payment of a significant financial penalty, which Wesapac is
       currently unable to reliably estimate. Previous enforcement action by AUSTRAC
       against other institutions has resulted in a range of outcomes, depending on the
       nature and severity of the relevant conduct and its consequences.

        Further information about these matters is set out in Note 27 to the financial
       statements. Details about the consequences of failing to comply with financial
       crime obligations is set out in `Risk Factors' in section 2.

       27.      Tlie 2019 20-F stated the followillg regarding anti-money laundering regulation

and related requirements:


       Australia

       Westpac has a Group-wide program to manage its obligations under the Anti-
       Money Laundering and Counter- Terrorism Financing Act 2006 (Cth). We
       continue to actively engage with the regulator, AUSTRAC, on our activities.

        Our   Anti-Money       Laundering      and       Counter-Terrorism    Financing    Policy
       (AML/CTF Policy) sets out how the Westpac Group complies with its legislative
       obligations.

       The    AML/CTF       Policy   applies   to    all   business   divisions   and   employees
       (permanent, temporary and third party providers) working in Australia, New
       Zealand and overseas.

       United States

       The USA PATRIOT Act of 2001 requires US financial institutions, including the
       US branches of foreign banks, to take certain steps to prevent, detect and report
       individuals and entities involved in international money laundering and the
       financing of terrorism. The required actions include verifying the identity of
       financial institutions and other customers and counterparties, terminating
       correspondent accounts for foreign `shell banks' and obtaining information about
       the owners of foreign bank clients and the identity of the foreign bank's agent for


                                                    11
        Case 3:20-cv-00171-AC         Document 1       Filed 01/30/20     Page 12 of 28




      service of process in the US. The anti-money laundering compliance requirements
      of the USA PATRIOT Act include requirements to adopt and implement an
      effective anti-money laundering program, report suspicious transactions or
      activities, and implement due diligence procedures for correspondent and other
      customer accounts. Westpac's New York branch and Westpac Capital Markets
      LLC maintain an anti-money laundering compliance program designed to address
      US legal requirements.

        US economic and trade sanctions, as administered by the Office of Foreign
       Assets Coiitrol (OFAC), prohibit or signiflcantly restrict US financial institutions,
       including the US branches and operations of foreign banks, and other US persons
       from doing business with certain persons, elitities and jurisdictions. Westpac's
       New York branch and Westpac Capital Markets LLC maintain compliance
       programs designed to comply with OFAC sanctions programs, and Westpac has a
       Group-wide program to ensure adequate compliance.



       28.     The statements contained in T|fll5-27 were materially false and/or misleading


because they misrepresented and failed to disclose the following adverse facts pertaining to the

Company's business, operations and prospects, whicli were known to Defendants or recklessly

disregarded by them. Specifically, Defendants made false and/or misleading statements and/or

failed to disclose that: (1) contrary to Australian law, the Company failed to report over 19.5

million intemational funds transfer instructions to AUSTRAC; (2) the Company did not


appropriately monitor and assess the ongoing money laundering and terrorism financing risks

associated with movement of money into and out of Australia; (3) the Company did not pass on

requisite information about the source of funds to other banks in the transfer chain; (4) despite

being aware of the heightened risks, the Company did not cany out appropriate due diligence on

transactions in South East Asia and the Philippines that had known financial indicators relating

to child exploitation risks; (5) the Company's AML/CTF Program was inadequate to identify,

mitigate and manage money laundering and terrorism financing risks; and (6) as a result,

Defendants' statements about its business, operations, and prospects, were materially false and

misleading and/or lacked a reasonable basis at all relevant times.



                                                12
        Case 3:20-cv-00171-AC           Document 1       Filed 01/30/20     Page 13 of 28




                                    THE TRUTH EMERGES

       29.       On November 19, 2019, after market hours, AUSTRAC, Australia's anti money-

laundering and terrorism financing regulator, filed a civil action in Australian Court alleging

over 23 million breaches of Australian AML/CTF legislation, including a failure to report over

19.5 million international fund transfer, failing to perform enhanced due diligence on

correspondent balks in high-risk jurisdictions, and potentially providing services used in the

exploitation of children in South East Asia and the Philippines. AUSTRAC's media release


provided, in pertinent part, the following:



       AUSTRAC, Australia' s anti money-laundering and tenorism financing regulator,
       has today applied to the Federal Court of Australia for civil penalty orders against
       Westpac Banking Corporation (Westpac).

       The civil penalty orders relate to systemic non-compliance with the Anti-Money
       Laundering and Counter-Terroi-ism Financing Act 2006 (AML/CTF Act).
       AUSTRAC alleges Westpac contravened the AML/CTF Act on over 23 million
       occasions.


       AUSTRAC Chief Executive Officer, Nicole Rose, says that AUSTRAC's
       decision to commence civil penalty proceedings was made following a detailed
       investigation into Westpac 's non-compliance.

       Westpac failed to:

       I. appropriately assess and monitor the ongoing money laundering and terrorism
          financing risks associated with the movement of money into and out of
          Australia through correspondent banking relationships. Westpac has allowed
          correspondent banks to access its banking environment aiid the Australian
          Payments System without conducting appropriate due diligence on those
          correspondent banks and without appropriate risk assessments and controls on
          the products and channels offered as part of that relationship.
       2. report over 19.5 million lntemationa[ Funds Transfer Instructions (IFTls) to
          AUSTRAC over nearly five years for transfers both into and out of Australia.
          The late incoming IFTls received from four correspondent banks alone
          represent over 72% of all incoming IFTls received by Westpac in the period
             November 2013 to September 2018 and amounts to over $ 11 billion dollars.
             IFTls are a key source of information from the financial services sector that




                                                 13
 Case 3:20-cv-00171-AC            Document 1               Filed 01/30/20      Page 14 of 28




     provides vital information into AUSTRAC' s financial intelligence to protect
     Australia's financial system and the community from ham.
3.    pass on information about the source of funds to other banks in the transfer
     chain. This conduct deprived the other banks of information they needed to
     understand the source of funds to manage their own AML/CTF risks.
4.  keep records relating to the origin of some of these intemationa[ funds
   transfers.
5. cany out appropriate customer due diligence on transactions to tlie Philippines
   and South East Asia that have known financial indicators relating to potential
   child exploitation risks. Westpac failed to introduce appropriate detection
   scenarios to detect known child exploitation typologies, consistent with
   AUSTRAC guidance and their own risk assessments.

It is alleged that Westpac's oversight of the banking and designated services
provided through its correspondent banking relationships was deficient.
Westpac's oversight of its AML/CTF Program, intended to identify, mitigate and
manage the money laundering and terrorism flnancing risks of its designated
services, was also deficient. These failures in oversight resulted in serious and
systemic non-compliance with the AML/CTF Act.

"These AML/CTF laws are in place to protect Australia's financial system,
businesses and the coinmunity from criminal exploitation. Serious and systemic
non-compliance leaves our financial system open to being exploited by
criminals," Ms Rose said.

"The failure to pass on information about IFTls to AUSTRAC undermines the
integrity of Australia's financial system and hinders AUSTRAC's ability to track
down the origins of financial transactions, when required to support police
investigations."


AUSTRAC's approach to regulation is based on building resilience in the
financial system and on educating the financial services sector to ensure they
understand, and are able to comply with, their compliance and reporting
obligations. Businesses are the first line of defence in protecting the financial
system from abuse.

"We have been, and will continue to work with Westpac during these proceedings
to strengthen theii-AML/CTF processes and frameworks," Ms Rose said.

"Westpac     disclosed   issues   with   its        IFTI    reporting,   has   cooperated   with
AUSTRAC's investigation and has commenced the process of uplifting its
AML/CTF controls."

Westpac is a member of the Fiiitel Alliance. The Fintel Alliance is a private-
public partnership established by AUSTRAC to tackle serious financial crime,
including money laundering and terrorism financing.



                                               14
           Case 3:20-cv-00171-AC          Document 1      Filed 01/30/20    Page 15 of 28




          30.    According to the regulator, Westpac failed to carry out due diligence checks on

at least twelve customers relating to low-value payments made through one its systems, Litepay.

AUSTRAC stated that "[o]ver a number of years, there were repeated patterns of frequent low

value transactions on accounts held by each of these 12 customers that were indicative of child

exploitation risks." AUSTRAC also alleged Westpac was aware of the heightened child

exploitation risks since at least 2013, and that in June 2016, "senior management within

Westpac was spcc]JJc¢//y bJ'[.e/ed on these risks with respect to the Litepay channel." (emphasis

added).


          31.    AUSTRAC also alleged that in spite of this awareness, "Westpac did not

implement appropriate automated detection scenarios for the Litepay channel until June 2018

and is yet to implement appropriate automated detection scenarios across other international


payment channels."

          32.     On this news, Westpac ADRs fell $1.25 per share over the next three trading

days or over 7.13% to close at $16.67 per ADR on November 22, 2019, damaging investors.

          33.     On   November     22,    2019,   Westpac's   management    board   "unreservedly"

apologized for the conduct, stating, in pertinent part:



          The Westpac Board of Directors today met to further discuss the issues raised by
          AUSTRAC in its statement of claim and the urgent response plan which has
          commenced.

          Westpac's Chairman, Lindsay Maxsted, said: "As a Board, and as individuals, we
          are devastated by the issues raised by AUSTRAC in its recent statement of claim.

          "The notion that any child has been hurt as a result of any failings by Westpac is
          deeply distressing and we are truly sony. The Board uureservedly apologises.

          "Our Board, CEO, and management team are fully committed to fixing these
          issues and we are taking all steps necessary to urgently close any remaining gaps
          and flx our policies and procedures so that this can never happen again.



                                                   15
         Case 3:20-cv-00171-AC           Document 1         Filed 01/30/20      Page 16 of 28




        "We have already made significant improvements, including reviewing and taking
        action on all of the individual customers mentioned by AUSTRAC and
        establishing a multi-layered review.

        "This   review     includes   accelerating    our   ongoing   program    of AML/CTF
        improvements and we will provide public updates on our progress.

        "ln addition, we will appoint independent experts to oversee the program
        including a review of accountability. We will take actions emerging from that
        review. An assessment of suitably qualified candidates to lead that review is
        underway.

        "We have also commenced discussions with relevant community groups about
        any further steps we can take to fight child exploitation.

        "We are continuing to work closely with AUSTRAC to accelerate resolution of
        the matter.

        "The Board will provide an update in coming days to share moi.e information on
        what has occurred and what steps we are taking."

        34.      On November 25, 2019, Defendant Hartzer announced he was stepping down as

a result of the scandal.

        35.     On November 28, 2019, new evidence emerged that an internal westpac memo

showed that the Company was aware that its process for reporting iiitemational transfers was

inadequate, that the bank was responsible for six million additional breaches that could not be


prosecuted due to statute of limitation claims, and that a number of staff members knew that

some payments were not being reported, but the information was not escalated. IvettJLs.co777.cz#


published an article summarizing the additional evidence, stating, in pertinent part:



       Westpac took 15 long months to report potentially dodgy international
       transactions and was behind six million more serious breaches than previously
       believed, according to explosive new claims.

       The 200-year-old lender has dominated headlines for days after financial
       watchdog AUSTRAC alleged it failed to investigate customers who made
       transactions possibly linked to child exploitation in the Philippines and South-East
       Asia.




                                                     16
 Case 3:20-cv-00171-AC           Document 1       Filed 01/30/20       Page 17 of 28




According to the .4ws/7.¢/z.czw Fz.7€cmcz.cr/ JZct;/.ew, some payments may have gone
towards "live-streamed child abuse".

The lellder is also accused of breaching money laundering and counter-terrorism
finance laws, with Westpac publicly accused of 23 million breaches in total.

The crisis deepened when coilul.ents allegedly made by chief executive Brian
Hartzer to senior staff were leaked to The Australian, including claiins the
scandal "was not playing out as a high stl.eet issue" and that the Westpac board
"don't need to overcook this" because "for people in mainstrealn Australia

going about their daily lives, this is not a major issue".

The saga has claimed Mr Hartzer's job, along with chairman Lindsay Maxsted,
who will bring forward his retirement to the first half of next year.

But new claims reported today reveal the scandal runs even deeper than first
thought.

According to the Australian Financial Review, "confidential letters" sent by
Westpac to AUSTRAC reveal the bal.k was responsible fior 29 million breaches
in total - six million more than has been publicly reported so far.

However, that extra six million can't be prosecuted because they fall outside the
statute of limitations.

The publication also reports the documents -which summarise Westpac's own
investigation into the problem -allege a bungled 2011 IT update meant automatic
reporting for certain payments known as international funds transfer instructions
(IFTls) with a number of banks failed.

The issue went undetected for six years, and took an extra year to be fixed - but
by that time, Westpac already racked up a "theoretical" $40 trillion penalty, which
the j4z4s/7`c7/7.¢» Fj.#¢#c7.¢/ jzcvz.ew explains is based on "the legislative penalty of
S17 million to $21 million for failing to notify AUSTRAC within 10 days of an
international money transfer".

The documents also allegedly show a nun.ber of junior staff members
discovered that some payments weren't being reported, but the inf;ornr.ation was
not escalated.

DAMNING MEMO

On top of those revelations, The Australian also claims an internal Wesq)ac
breach system memo shows the bank knew the "end-to-end" process f;or
reporting international tranofers to AUSTRAC was "not clearly understood" by
high-level staffers as far back as mid-2017.



                                          17
         Case 3:20-cv-00171-AC         Document 1      Filed 01/30/20     Page 18 of 28




        "As a result, managen.ent does not have a complete view of the risks to IFTls
        reporting and may not fully understand tl.e impact of changes to data on IFTls
        reporting, poteiitially resulting il. noncompliance," the memo states.

        "There are gaps in coverage and understanding of responsibilities across the end-
       to-end data flow and reporting process for IFTls."

       Yesterday, Westpac was accused of "hypocrisy" for hosting an extravagant lunch
       dedicated to the fight against human trafficking in 2016, while potentially helping
       to facilitate child sex trafficking behind the scenes.

       US-based reporter and globally recognised human trafficking expert Christine
       Dolan was the guest speaker at the glittering event, and since the lunch was held,
       the baiik has also released an aimual "Slavery and Human Trafficking" statement
       touting its "zero tolerance" for the criminal practice.

       The Westpac website also boasts a commitment to a slew of noble causes,
       including the environment and sustainability, human rights and indigenous
       reconciliation - but the unfolding scandal prompted a slew of commentators and
       members of the public to slam the bank's "virtue signalling".

       In another embarrassing twist, Westpac was also caught advertising for a
       Financial Crime Program job in the midst of the massive child exploitation
       scandal.

       "Westpac is passionate about financial crime and recognises that we have a
       responsibility to protect our communities from criminals who seek to use bank
       systems to store, obtain and move money," the job ad, which is still visible on
       Linkedln, states.

       And today, there are renewed calls for more directors to step down from
       Westpac's board in the wake of the crisis, with the S)Jc77?e)/ A4lor/7i./7g Hera/c7
       reporting proxy advice firms are now pushing for shareholders vote against the re-
       election of board members Peter Marriott and Nerida Ceasar.

       (Emphasis added).

       36.        On December l7, 2019, the Australian prudential Regulation Authority ordered

Westpac to set aside an extra $500 million in capital to "reflect the heightened operational risk


profile of the bank" as it investigates the Company's conduct.




                                               18
         Case 3:20-cv-00171-AC          Document 1        Filed 01/30/20      Page 19 of 28




       37.      As a result of Defendants' wrongful acts and omissions, and the precipitous

decline in the market value of the Company's common shares, Plaintiff and other class

members have suffered significant losses and damages.


                      PLAINTIFF'S CLASS ACTION ALLEGATIONS
       38.      Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a class consisting of all persons other than defendants

who acquired Westpac securities publicly traded on NYSE during the Class Period, and who

were damaged thereby (the "Class"). Excluded from the Class are Defendants, the officers and

directors of Westpac, members of the Individual Defendants' immediate families and their legal

representatives, heirs, successors or assigns and any entity in which Officer or Director

Defendants have or had a controlling interest.

       39.      The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, Westpac securities were actively traded on NYSE.

While the exact number of Class members is unknown to Plaintiff at this time and can be

ascertained only through appropriate discovery, Plaintiff believes that there are hundreds, if not

thousands of members in the proposed Class.

       40.      Plaintiff's claims are typical of the claims of tlie members of the Class as all

members of the Class are similarly affected by defendants' wrongful conduct in violation of

federal law that is complained of herein.

       41.      Plaintiff will fairly and adequately protect the interests of the members of the

Class and has retained counsel competent and experienced in class and securities litigation.

Plaintiff has no interests antagonistic to or in conflict with those of the Class.




                                                  19
         Case 3:20-cv-00171-AC            Document 1       Filed 01/30/20     Page 20 of 28




        42.        Common questions of law and fact exist as to all members of the Class and


predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

                  whether the Exchange Act were violated by Defendants' acts as alleged herein;


                  whether statements made by Defendants to the investing public during the Class

                  Period misrepresented material facts about the flnancial condition and business

                  ofwestpac;

                  whether Defendants' public statements to the investing public during the Class

                  Period omitted material facts necessary to make the statements made, in light of

                  the circumstances under which they were made, not misleading;

                  whether the Defendants caused Westpac to issue false and misleading fllings

                  during the Class Period;


                  whether Defendants acted knowingly or recklessly in issuing false filings;


                  whether the prices of westpac securities during the Class Period were artificially

                  inflated because of the Defendants' conduct complained of herein; and

                  whether the members of the Class have sustained damages and, if so, what is the


                  proper measure of damages.

        43.        A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as

the damages suffered by individual Class members may be relatively small, the expense and

burden of individual litigation make it impossible for members of the Class to individually

redress the wrongs done to them. There will be no difflculty in the management of this action as

a class action.




                                                   20
            Case 3:20-cv-00171-AC        Document 1        Filed 01/30/20      Page 21 of 28




       44.       Plaintiff will rely, in part, upon the presumption of reliance established by the

fraud-on-the-market doctrine in that:

        •        Westpac shares met the requirements for listing, and were listed and actively

                traded on the NYSE, an efficient market;

                As a public issuer, Westpac filed periodic public reports;


                Westpac regularly communicated with public investors via established market

                communication mechanisms, including through the regular dissemination of


                press releases via major newswire services and through other wide-ranging

                public disclosures, such as communications with the financial press and other

                similar reporting services;

                Westpac's securities were liquid and traded with moderate to heavy volume

                during the Class Period; and

                Westpac was followed by a number of securities analysts employed by major

                brokerage firms who wrote reports that were widely distributed and publicly

                available.


        45.      Based on the foregoing, the market for Westpac securities promptly digested

current information regarding Westpac from all publicly available sources and reflected such

information in the prices of the shares, and Plaintiff and the members of the Class are entitled to

a presumption of reliance upon the integrity of the market.

        46.      Altematively, Plaintiff and the members of the Class are entitled to the


presumption of reliance established by the Supreme Court in .4j7jj}/z.cz/CCJ U/e Cz.fz.ze"s o/ ffee Sfo/c

o/ U/ofe v. U#z./ec7 S/czfes, 406 U.S. 128 (1972), as Defendants omitted material information in




                                                   21
          Case 3:20-cv-00171-AC           Document 1      Filed 01/30/20     Page 22 of 28




their Class Period statements in violation of a duty to disclose such information as detailed

above.


                                          COUNT I
           For Violations of Section loo) And Rule lob-5 Promulgated Thereunder
                                        Against All Defendants

         47.     Plaintiff repeats and realleges each and every allegation contained above as if

fully set forth herein.

         48.     This Count is asserted against Defendants is based upon Section loo of the

Exchange Act,15 U.S.C. § 78j¢), and Rule lob-5 promulgated thereunder by the SEC.
      49.      During the Class Period, Defendants, individually and in concert, directly or

indirectly, dissemmated or approved the false statements specified above, which they knew or

deliberately disregarded were misleadmg in that they contained misrepresentations and failed to

disclose material facts necessary in order to make the statements made, in light of the

circumstances under which they were made, not misleading.

         50.     Defendants violated §10(b) of the 1934 Act and Rule lob-5 in thatthey:


                          employed devices, schemes and artifices to defraud;


                          made untrue statements of material facts or omitted to state material facts

                          necessary in order to make the statements made,            in light of the

                          circumstances under which they were made, not misleading; or

                          engaged in acts, practices and a course of business that operated as a fraud

                          or deceit upon plaintiff and others similarly situated in connection with

                          their purchases of Westpac securities during the Class Period.

         51.     Defendants acted with scienter in that they knew that the public documents and

statements issued or disseminated in the name of Westpac were materially false and misleading;

knew that such statements or documents would be issued or disseminated to the investing




                                                  22
           Case 3:20-cv-00171-AC       Document 1       Filed 01/30/20     Page 23 of 28




public;    and knowingly and substantially participated, or acquiesced in the issuance or

dissemination of such statements or documents as primary violations of the securities laws.

These defendants by virtue of their receipt of information reflecting the true facts of Westpac,

their control over, and/or receipt and/or modiflcation of Westpac's allegedly materially

misleading statements, and/or their associations with the Company which made them privy to

confidential proprietary information concerning Westpac, participated in the fraudulent scheme

alleged herein.

          52.      Individual Defendants, who are the senior officers and/or directors of the

Company, had actual knowledge of the material omissions and/or the falsity of the material

statements set forth above, and intended to deceive Plaintiff and the other members of the Class,

or, in the alternative, acted with reckless disregard for the truth when they failed to ascertain and

disclose the true facts in the statements made by them or other Westpac personnel to members

of the investing public, including Plaintiff and the Class.

          53.     As a result of the foregoing, the market price of Westpac securities was

artificially inflated during the Class Period. In ignorance of the falsity of Defendants'

statements, Plaintiff and the other members of the Class relied on the statements described

above and/or the integrity of the market price of Westpac securities during the Class Period in

purchasing Westpac securities at prices that were artificially inflated as a result of Defendants'

false and misleading statements.

          54.     Had Plaintiff and the other members of the Class been aware that the market

price of Westpac securities had been artificially and falsely inflated by Defendants' misleading

statements and by the material adverse information which Defendants did not disclose, they




                                                23
         Case 3:20-cv-00171-AC          Document 1       Filed 01/30/20    Page 24 of 28




would not have purchased Westpac securities at the artificially inflated prices that they did, or at

all.


        55.      As a result of the wrongful conduct alleged herein, Plaintiff and other members

of the Class have suffered damages in an amount to be established at trial.

        56.     By reason of the foregoing, Defendants have violated section lo(b) of the l934

Act and Rule lob-5 promulgated thereunder and are liable to the plaintiff aiid the other members

of the Class for substantial damages which they suffered in connection with their purchase of

Westpac securities during the Class Period.

                                              COUNT 11
                        Violations of Section 20(a) of the Exchange Act
                              Against the Individual Defendants
       57.      Plaintiff repeats and realleges each and every allegation contained in the

foregoing paragraphs as if fully set forth herein.

       58.      During the class period, the Individual Defendants participated in the operation

and management of Westpac, and conducted and participated, directly and indirectly, in the

conduct of Westpac's business affairs. Because of their senior positions, they knew the adverse

non-public information about Westpac's misstatement of revenue and profit and false financial

statements.

       59.      As officers and/or directors of a publicly owned company, the Individual

Defendants had a duty to disseminate accurate and truthful information with respect to

Westpac's financial condition and results of operations, and to correct promptly any public

statements issued by Westpac which had become materially false or misleading.

       60.       Because of their positious of control and authority as senior officers, the

Individual Defendants were able to, and did, control the contents of the various reports, press

releases and public filings which Westpac disseminated in the marketplace during the Class


                                                 24
         Case 3:20-cv-00171-AC          Document 1      Filed 01/30/20     Page 25 of 28




Period concerning Westpac's results of operations. Throughout the Class Period, the Individual

Defendants exercised their power and authority to cause Westpac to engage in the wrongful acts

complained of herein. The Individual Defendants therefore, were "controlling persons" of

Westpac within the meaning of Section 20(a) of the Exchange Act. In this capacity, they


participated in the unlawful conduct alleged which artificially inflated the market price of

Westpac securities.


        61.      By reason of the above conduct, the Individual Defendants are liable pursuant to

Section 20(a) of the Exchange Act for the violations committed by Westpac.


                                     pRAyER FOR RELlnF

        WHEREFORE, plaintiff, on behalf of hiinself and the Class, prays for judgment and

relief as follows:
        (a)      declaring this action to be a proper class action, designating plaintiff as Lead

Plaintiff and certifying plaintiff as a class representative under Rule 23 of the Federal Rules of

Civil Procedure and designating plaintiff s counsel as Lead Counsel;


        (b)      awarding damages in favor of plaintiff and the other class members against all

defendants, jointly and severally, together with interest thereon;

        awarding plaintiff and the Class reasonable costs and expenses incurred in this action,

including counsel fees and expert fees; and


        (d)      awarding plaintiff and other members of the class such other and further relief as

the Court may deem just and proper.


                                  JURY TRIAL DEMANDED

        Plaintiff hereby demands a trial by jury.



Dated: January 30, 2020                               Resp ectfully submitted,




                                                25
Case 3:20-cv-00171-AC   Document 1     Filed 01/30/20       Page 26 of 28




                                                                  MARTIN &




                                                alsey Street Suite 208
                                     Portland, OR 97220
                                     T: 503-226-3664


                                     THE ROSEN LAW FIRM, P.A.
                                     Laurence M. Rosen, Esq.
                                     Phillip Kim, Esq.
                                     275 Madison Avenue, 40th Floor
                                     New York, NY 10016
                                     Telephone: (212) 686-1060
                                     Fax: (212) 202-3827
                                     Email: lrosen@rosenlegal.com
                                            pkim@rosenlegal.com

                                     Counsel for Plainijf




                              26
                   Case 3:20-cv-00171-AC         Document 1      Filed 01/30/20     Page 27 of 28


Certification and Authorization of Named Plaintiff Pursuant
to Federal Securities Laws
The individual or institution listed below (the ''Plaintiff") authorizes and, upon execution
of the accompanying retainer agreement by The Rosen Law Firm P.A., retains The Rosen
Law Firm P,A. to file an actic>n under the federal securities laws to recover damages and
to seek other relief against Westpac Banking Corporation. The Rosen Law Firm P.A. will
prosecute the action on a contingent fee basis and will advance all costs and expenses.
The Westpac Banking Corporation. Retention Agreement provided to the Plaintiff is
incorporated by reference, upon execution by The Rosen Law Firm P.A.

 Flrst name:
 Middle initlal:
 Last name:
 Address:
 City:
 State:
 Zip:
 Country:
 Facsimile:
 Phone:
 Email:


Plaintiff certifies that;


1.    Plaintiff has revi'ewed the complaint and authorized its filing.
2.    Plaintiff did not acquire the security that is the subject of this action at the direction
     of plaintlff's counsel or in order to participate in this private action or any other
     litigation under the federal securities laws.
3.    Plaint:iff is willing to serve as a representative party on behalf of a class, inclucling
     providing testimony at deposition and trial, if necessary.
4.   Plalntiff represents and warrants that he/she/it is fully authorized to enter Into and
     execute this certification.
5.    Plaintiff will not accept any payment for serving as a representative party on behalf
     of the class beyond the Plaintiff 's pro rata share of any recovery, except such
     reasonable costs and expenses (including lc>st wages) directly relating to the
     representation of the class as ordered or approved by the court.
6.   Plaintiff has made no transaction(s) during the Class Period in the debt or equity
     securities that are the subject of this action except those set forth below:


Acquisitions:


     type of Security            Buy Date               # of shares       Price per Share
     Common     Stock            11/07/2019            500                18.68
     Common     Stock            08/28/2018            500                20.0685
     Common     Stock            08/27/2018            500                20.73
     Common     Stock            08/14/2018            500                21.46
                 Case 3:20-cv-00171-AC      Document 1      Filed 01/30/20   Page 28 of 28




Certification for John Byrne (cont.)




Sales:


  Type of security            Sale Date             # of shares     Price per share

   Common Stock               11/26/2019           1000            16.5851




7. I have not served as a representative party on behalf of a class under the federal
   securities laws during the last three years, except if detailed below. [ ]

I declare under penalty of perjury, under the laws of the
United states, that the information entered is accurate:             YES

By clicking on the button belc>w,I intend to sign and execute
this agreement and retain the Rosen Law Firm, P.A. to
proceed on Plaintlff's behalf, on a contingent fee basis.            YES

Signed pursuant to California Civil Code Section 1633.1, et seq. -and the Uniform
Electronic Transactions Act as adopted by the various states and terntories of the
United States.

Date of signing: 01/30/2020
